Opinon by
Keefe, J.
At the trial plaintiff’s witness testified that the case of whisky in question was missing from the shipment, it never having been received,, and that a claim for loss was made against the insurance company. Counsel for the plaintiff stated that the affidavit of shortage, as required under article 812, Customs Regulations of 1937, was not filed within the time prescribed. Government counsel admitted that an investigation showed the case of whisky was not imported. In view of the evidence, judgment was entered in favor of the plaintiff, and the collector was directed to make refund of duties taken upon the one ease of whisky in question.